                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    ED CV18-01908 JAK (SHKx)                                       Date    January 28, 2019
 Title       John Burnett v. McLane Foodservice, Inc., et al.




 Present: The Honorable          JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                 Andrea Keifer                                             Alex Joko
                  Deputy Clerk                                     Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                 Danielle N. Hash                                       Lindsey L. Ryan


 Proceedings:           PLAINTIFF'S MOTION TO REMAND CASE TO STATE COURT AND
                        REQUESTING FEES AND COSTS (DKT. 10)


The motion hearing is held. Counsel address the issues raised by the Court with respect to Plaintiff’s
Motion to Remand Case to State Court and Requesting Fees and Costs (the “Motion”). The Court takes
the Motion UNDER SUBMISSION and a ruling will be issued.

The Court confers with counsel regarding settlement. Defense counsel believes a settlement conference
would be productive after the completion of some discovery.



IT IS SO ORDERED.




                                                                                            :       21

                                                        Initials of Preparer   ak




                                                                                                Page 1 of 1
